November 08, 2004


Ms. Jenna P. Wright
The Wright Firm L.L.P.
3100 Monticello Avenue, Suite 125
Dallas, TX 75205

Mr. Christopher D. Bowers
Assistant City Attorney
1500 Marilla Street
7BN Dallas City Hall
Dallas, Tx 75201-6318

Mr. W. Michael Bonesio
SHACKELFORD, MELTON & MCKINLEY, LLP
10100 N. CENTRAL EXPWY., SUITE 600
Dallas, TX 75231
Honorable W. Bruce Woody
County Court at Law No. 4
509 Main, 3rd Floor, Records Bldg.
Dallas, TX 75201

Mr. Mark Allen Herndon
Spencer Herndon, P.C.
3100 Main Street, #198
Dallas, TX 75226-1535

Ms. Dorothea L. Vidal
Vidal, P.C.
325 N. St. Paul, Suite 1390
Dallas, TX 75201

RE:   Case Number:  04-0889
      Court of Appeals Number:  05-04-01323-CV
      Trial Court Number:  CC-03-09682-D

Style:      IN RE  CALVARY HILL CEMETERY, A TEXAS NON-PROFIT CORPORATION,
      AND THE CATHOLIC DIOCESE OF DALLAS

Dear Counsel:

      Today the Supreme Court of Texas issued  an  abatement  order  in  the
above-referenced-case.  The case is  abated  until  further  order  of  this
Court and the stay order issued October 12, 2004, remains in effect.
                       Sincerely,
                       [pic]


                       Andrew Weber, Clerk


                       by Nancy J. Vega, Chief Deputy Clerk

|cc:|Ms. Lisa Matz           |
|   |Ms. Cynthia Figueroa    |
|   |Calhoun                 |